      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )               Case No. 1:04-cv-00798-PLF
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.,      )
                                      )
                 Defendants In Rem    )
                                      )

         UNITED STATES’ SUPPLEMENTAL BRIEF IN SUPPORT OF ITS
       MOTION TO STRIKE THE CLAIMS OF THE LAZARENKO DAUGHTERS
       Plaintiff United States of America, by and through its undersigned counsel, submits this

brief in response to the Court’s February 2, 2021, Order (Dkt. 1417) and in further support of its

motion to strike the claims of the Lazarenko Daughters to the Balford Trust Assets (Dkt. 1256).

As the Court stated, the constitutional standing analysis in forfeiture actions is a two-step process

in which the Court first must determine: 1) what, if any, interest a claimant has to the defendant

property under state or foreign law; and 2) whether such interest is sufficient to meet claimant’s

burden to establish Article III standing under federal law. (Dkt. 1417) at 1. The Court has asked

for additional briefing on step two, assuming arguendo that the Lazarenko Daughters established

an interest under Guernsey law. Id. The analysis under step two, however, largely depends on the

nature of the interest that a claimant may be found to have under step one. Thus, the initial

determination is not only whether a claimant has an interest, but also what that interest is.

       This Court has already determined that the legal, vested owner of these defendant assets is

the Trustee, Samante Limited, which has title, possession, and enjoys the powers of beneficial

ownership. (Dkt. 1255) at 5-6, 25, 27. The Lazarenko Daughters do not assert ownership or

control as a basis for standing, but claim an interest based on their uncontested status as two of the
                                                  1
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 2 of 9



named beneficiaries of the Balford Trust, the discretionary Guernsey trust holding the defendant

assets. The Lazarenko Daughters’ argue that their rights to demand information, submit letters of

wishes, and sue to enforce the terms of the trust constitute personal property under Guernsey law

that is sufficient to establish a basis for standing. (Dkt. 1327) at 10-11, 16.

        Assuming arguendo the existence of these articulated rights, under Guernsey law a

discretionary trust beneficiary has no proprietary interest in the trust’s assets or capital, and no

right to a definable part of the trust income. See Dkt. 1351 (referencing Lewin on Trusts (20th Ed.)

at 1061-1062, citing Gartside v. I.R.C. [1968] AC553 per Lord Wilberforce); see also Ferguson

Decl. (Dkt. 554-3) at 5-6. Although characterized as “personal property” ((Dkt. 1255) at 6), a

discretionary trust beneficiaries’ interest under Guernsey law is “a ‘mere’ hope that a trustee may

exercise its discretion to make a distribution in favour of a beneficiary.” (Dkt. 1256-5) at 6; see

also Lewin on Trusts at 21-118 ((Dkt. 1351-2) at 5) (“The mere right of a discretionary

beneficiary to consideration is not in itself a right which is susceptible to execution in relation to

property.”). 1 Under similar factual circumstances, the court in United States v. All Assets Held in

Account Number XXXXXXXX in the name of Doraville Properties Corp. (“Doraville Properties”)

determined that “this is not a proprietary right to specific assets; rather, it is an expectancy interest

in the favorable exercise of discretion by the trustee.” 299 F. Supp. 3d 121, 135 (D.D.C. 2018).

        Even the Lazarenko Daughters recognize discretionary beneficiaries of an offshore trust

lack an interest in the trust property. In their reply, they reference articles acknowledging that

beneficiaries of a discretionary trust have an interest in the due administration of the trust, “[b]ut

that does not necessarily mean that the beneficiaries have an interest or a proprietary interest in


1
  Even the Lazarenko Daughters’ expert, Nicholas Barnes, does not suggest a discretionary trust
beneficiary has a property interest in the trust property. See (Dkt. 1328-1) at 5 ¶20. While Barnes
cites caselaw to show a beneficiary of a Guernsey fixed trust has a “recognized property interest”
((Dkt. No. 1328-1) at 5 ¶20), he concedes “[a] beneficiary under a discretionary trust has a right to
be considered as a potential recipient of benefit by the trustees.” Id. (citing Gartside v. I.R.C, at
617-18).
                                                    2
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 3 of 9



each and every asset of the trust estate. (Dkt. 1327) at 12 (internal citation omitted). As a result,

any attempt by the Lazarenko Daughters to rely on Scanlan v. Eisenberg, 669 F.3d 838 (7th Cir.

2012), is inappropriate. In Scanlan, the Seventh Circuit found that under Illinois law “a

discretionary beneficiary has an equitable interest in the trust property.” Id. at 843 (internal

citation omitted). Illinois trust law has no bearing on the interpretation of Guernsey trust law,

which, like the majority of offshore jurisdictions, does not bestow beneficiaries of a discretionary

trust with an interest in the individual trust assets.

        As a result, and as set forth in prior pleadings (see e.g., (Dkt. 1256-1) at 14-26) and below,

the Lazarenko Daughters’ unripened, contingent interest in a future trust distribution is insufficient

to meet the “irreducible constitutional minimum” of injury, causation, and redressability required

by Article III under step two of the standing analysis. (Dkt. 1255) at 13.

        I.      A Beneficiary’s Right to Sue is Not a Sufficient Basis for Article III Standing

        The Lazarenko Daughters devote much of their Opposition to arguing that a beneficiary’s

right to sue a trustee for breach of fiduciary duty is a sufficient interest to establish Article III

standing. (Dkt. No. 1327) at 5-12. In striking their father’s claim, this Court rejected the right to

sue under Guernsey Trust Law ¶ 69 as a sufficient interest to demonstrate control over the

defendant assets for purposes of standing. (Dkt. 1255) at 30. While not expressly stated in their

Opposition, the Lazarenko Daughters may argue that their right to sue is different from that of

their father because of their status as beneficiaries. As a matter of Guernsey law (step one), such a

contention is incorrect. Id. (noting Guernsey law allows anyone to go to court to request relief).

Moreover, it would still not give rise to a present property interest under step two. As the court

explained in Doraville Properties, the beneficiaries’ “right to sue the trustee…for proper

administration—which is a right to a claim—does not create a legally cognizable interest for

Article III purposes, until that claim is resolved in claimants’ favor.” Doraville Properties, 299 F.

Supp 3d 121, 136 n.18 (D.D.C. 2018).

                                                     3
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 4 of 9



        Unable to avoid this Court’s holding and the persuasive forfeiture precedent of Doraville

Properties, the Lazarenko Daughters cite Scanlan, a diversity case, and Thole v. U.S. Bank, 140

S.Ct. 1615, 1622 (2020), an ERISA case, in an effort to show an interest in the trust corpus

sufficient to satisfy Article III. According to the Lazarenko Daughters, under Scanlan and Thole, a

beneficiary’s right to sue a trustee for breach of fiduciary duty is itself a sufficient basis for

standing even if she cannot show harm or actual injury. (Dkt. 1327) at 2. This assertion misreads

both cases and is not the law in civil forfeiture. United States v. Emor, 785 F.3d 671, 676 (D.C.

Cir. 2015). Moreover, neither of these cases involved property interests in an in rem forfeiture

action, but instead concerned in personam rights to sue a trustee or plan administrator for proper

administration of the trust or plan.

        In Scanlan, the court found that the beneficiary of a discretionary trust had a right to sue

the trustee for breach of fiduciary duty because, under Illinois law, she had an equitable interest in

the trust property and a protected interest in the proper administration of the trust irrespective of

whether the alleged breach ultimately reduced the amount she may receive as a distribution.

Scanlan, 669 F.3d at 844, 846. Because of these vested interests under Illinois law, the beneficiary

in Scanlan had a personal stake in the outcome of the litigation and did not have to demonstrate a

particular diminution of any distribution of funds. Id. at 846. As a result, the court found that she

had standing to sue the trustees to protect those interests and redress her injury caused by the

trustees’ alleged breach. Id.

        In contrast, the Lazarenko Daughters, as discretionary beneficiaries of a Guernsey trust, do

not have an equitable interest in the trust assets, and their unexercised right to sue a trustee for a

potential breach of trust is an unrealized, potential chose-in-action, and not an interest in specific

trust property. As this Court observed, the mere possibility that anyone could file suit says nothing

about a claimant’s interest in the defendant funds and would allow anyone to claim to have

standing to contest forfeiture. (Dkt. 1255) at 30. And, as the court in Doraville Properties

                                                    4
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 5 of 9



explained, any such right does not become cognizable until recognized. 299 F. Supp 3d at 136

n.18. Moreover, the United States seeks forfeiture of specific assets held in the trust, not the in

choate right of the Lazarenko Daughters to sue the trustees. Thus, the holding in Scanlan that a

discretionary beneficiary under Illinois law has an interest in the trust corpus and standing to

initiate an in personam action for breach of fiduciary duty has no bearing on whether the

Lazarenko Daughters have a cognizable interest in any particular defendant asset under Guernsey

law. Because the Lazarenko Daughters’ ability (like others) to sue for breach of trust does not

establish a specific property interest in any particular defendant asset, they cannot show that they

will suffer an injury due to the forfeiture that could be redressed by the release of the property.

       Apparently conceding their inability to establish injury-in-fact, the Lazarenko Daughters

misread dictum in the Supreme Court’s opinion in Thole regarding general U.S. trust law to

suggest that they need not establish injury in order to satisfy Article III. See (Dkt. 1327) at 2, 9. In

Thole, the Supreme Court found that vested beneficiaries of an ERISA retirement plan lacked

Article III standing to bring a breach of fiduciary duty claim against the plan administrators

because they could not show any injury. Thole, 140 S.Ct. at 1622. Far from setting aside the

fundamental necessity of a showing of particularized, actual or imminent injury, the Thole Court

specifically reiterated the injury in fact, causation, and redressability requirements for standing and

found that the plaintiffs had failed to establish a concrete stake in the lawsuit. Thole, 140 S.Ct. at

1618-19 (reiterating requirements of injury in fact, causation, and redressability and finding

plaintiffs had no concrete stake in the lawsuit.) Given that this Court already determined that the

substantive rights provided under Guernsey trust law are not sufficient to support Pavel

Lazarenko’s Article III standing to contest forfeiture of the Balford Trust ((Dkt. 1255) at 28-30,

41), the Lazarenko Daughters’ claim should also be dismissed because they do nothing more than

identify the same substantive rights as their father.



                                                   5
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 6 of 9



       In addition, the courts in both Scanlan and Thole explicitly limited their holdings to the

factual circumstances of the cases and did not address standing in other contexts. Scanlan, 669

F.3d at 846; Thole, 140 S.Ct at 1620-21 n.1 (noting decision does not “concern suits to obtain plan

information.”). Indeed, the Scanlan court specifically acknowledged that beneficiaries of an

Illinois discretionary trust may not have a property interest in the trust assets for all purposes.

Thus, although it found a discretionary beneficiary of an Illinois trust had standing to sue a trustee

for breach of fiduciary duty,

       in some circumstances, e.g., for purposes of public aid eligibility and determining
       the bankruptcy estate, a discretionary beneficiary’s interest in the trust assets is too
       remote to count as property.

Scanlan, 669 F.3d at 846. As a result, under Scanlan, the standing inquiry is specific to the injury

sought to be redressed in the legal action. Consequently, whether the Lazarenko Daughters could

sue the trustees for breach of trust does not confer a property right in these proceedings. The

Lazarenko Daughters’ unsupported statement that if they have standing to sue the trustees of the

Balford Trust, they have standing to contest forfeiture ((Dkt. No. 1327) at 10) is contrary to law,

and Thole and Scanlan have no application in this case because the standing analysis in a breach

of fiduciary duty case differs from the analysis of a claimant’s standing to contest forfeiture. 2



       2
         The Lazarenko Daughters’ reliance on two Section 2467 enforcement actions is, as noted
previously by the United States ((Dkt. 1351) at 16-17), equally misplaced. In both cases, the party
claiming standing demonstrated an injury-in-fact sufficient to establish Article III standing
through specific actions to protect their respective interests. See In re Enforcement of Philippine
Enforcement Judgment, Misc. No. 16-1339, 2019 WL 3084706, at *3 (D.D.C. July 15, 2019)
(secured judgment creditor satisfies Article III standing requirements); In re $6,871,042.36, &
Accrued Interest, 217 F. Supp. 3d 84, 92 (D.D.C. 2016) (bank liquidators who were a party to an
interpleader action and already had obtained a judgment against the nominal owner of a bank
account had Article III standing to intervene in Section 2467 enforcement action). The Lazarenko
Daughters, in contrast, lack a specific, secured interest in the Balford Trust and therefore “do not
have standing to challenge civil forfeiture of their debtors’ property.” United States v. All Assets
Held at Bank Julius Baer & Co., Ltd., 772 F. Supp. 2d. 205, 212 (D.D.C. 2011) (internal quotation
omitted); see United States v. BCCI Holdings (Luxembourg), S.A., 46 F.3d 1185, 1191 (D.C. Cir.
1995).

                                                   6
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 7 of 9



       II.     A Beneficiary’s Right to Be Considered for a Future Distribution of Trust
               Property is an Unripe, Contingent, Future Interest Insufficient for Standing

       In Doraville Properties, the court determined that beneficiaries of a Singaporean

discretionary trust could not establish Article III standing to contest forfeiture because they lacked

present rights to any trust property and only maintained an unvested, contingent interest in the

trust assets. 3 See 299 F. Supp. 3d at 137. Avoiding the holding in Doraville Properties and cases

addressing standing in the context of future interests in property (see (Dkt. 1256-1) at 24-26), the

Lazarenko Daughters instead steer the Court to non-forfeiture standing cases seeking injunctive

relief regarding the administration of government programs. First, the Lazarenko Daughters cite to

CC Distributors, Inc. v. United States, 883 F.2d 146, 151 (D.C. Cir. 1989), for the proposition that

only a threatened future injury is required to establish Article III standing. See (Dkt. 1327) at 14.

Contrary to the Lazarenko Daughters’ contention, CC Distributors, Inc. does not turn on

threatened future injury, but concerned the loss of a present opportunity to compete for a benefit.

CC Distributors, Inc., 883 F.2d at 150. The D.C. Circuit determined that appellant’s loss of the

opportunity to compete for a government contract through the procurement process satisfied the

requirements of Article III standing to seek an injunction regarding a change in the program. Id. at

151. The Lazarenko Daughters’ suggestion that forfeiture of the trust corpus confers constitutional

injury because it would deprive them of the right to be considered for a future distribution is

contrary to law. Finding standing based on a mere threat of potential harm would effectively

allow unsecured creditors to contest forfeiture because forfeiture would deprive them of the

opportunity to secure their debt against the debtor’s assets. This is not the law. To establish



3
  The Lazarenko Daughters attempt to distinguish Doraville Properties by noting differences in
the jurisdiction where the trust was created, the number of beneficiaries, the existence of a
protector, the status of the Lazarenko Children as U.S. taxpayers, and the 2014 plea of the trustees
corporate parent. (Dkt. 1327) at 16-19. As set forth in the United States’ reply ((Dkt. 1351) at 13-
14; 17-20), none of these distinctions are substantive and do not affect application of the holding
in Doraville Properties to the facts here.
                                                   7
      Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 8 of 9



standing, a putative claimant must have a present, vested interest in the property subject to

forfeiture. United States v. All Assets, 772 F. Supp. 2d. at 212 (D.D.C. 2011) (internal quotation

omitted). Moreover, to the extent the Lazarenko Daughters rely on the right to send letters of

wishes to the trustees ((Dkt. 1327) at 11), this Court has already determined that the ability to send

a letter of wishes does not indicate a sufficient interest in property to confer Article III standing to

contest forfeiture. 4 (Dkt. 1255) at 28-29.

        West Virginia Ass’n of Comm. Health Centers v. Heckler similarly does not support the

Lazarenko Daughters’ standing argument. The appellants in West Virginia Ass’n of Comm. Health

Centers claim an injury based on “being denied the opportunity to compete for” increased funding

for community hospitals. 734 F.2d 1570, 1574 (D.C. Cir. 1984). In contrast, the Lazarenko

Daughters base their Article III standing argument on a potential future injury. (Dkt. 1327) at 14.

As referenced in West Virginia Ass’n of Comm. Health Centers, “‘[t]he constitutional element of

standing is plaintiff’s demonstration of any injury to himself that is likely to be redressed by

favorable decision of his claim.’” West Virginia Ass’n of Comm. Health Centers, 734 F.2d at 1575

(quoting Regents of the Univ. of California v. Baake, 438 U.S. 265, 280-81 n.14 (1978).

        As noted by the United States’ Guernsey trust law expert, the beneficiary of a Guernsey

discretionary trust is similar to a shareholder in a limited corporation, who maintains a property

interest in the shares of a corporation, but lacks a direct proprietary interest in the company’s

assets. (Dkt. 1256-5) at 7 n.11. While the Lazarenko Daughters may possess a personal property

interest in a potential future trust distribution, they lack a sufficient present interest in any trust

asset to meet their burden to establish Article III standing under federal law.

                                                Respectfully submitted,


4
  In considering Pavel Lazarenko’s standing, the Court also rejected the ability to demand
information as an independent basis for standing. See (Dkt. 1255) at 41 (quoting Doraville
Properties, 299 F. Supp. 3d at 134). The United States addressed this contention in prior briefing
(Dkt. 1351) at 3-4.
                                                     8
Case 1:04-cv-00798-PLF-GMH Document 1421 Filed 02/19/21 Page 9 of 9



                              DEBORAH CONNOR, CHIEF
                              MONEY LAUNDERING
                               AND ASSET RECOVERY SECTION

                                    /s/ Adam J. Schwartz
                              DANIEL H. CLAMAN
                              TERESA TURNER-JONES
                              ADAM J. SCHWARTZ
                              Money Laundering and Asset Recovery Section
                              Criminal Division, U.S. Department of Justice
                              1400 New York Avenue, N.W., 10th Floor
                              Washington, DC 20530
                              Telephone: (202) 514-1263

                              Attorneys for Plaintiff United States of America




                                 9
